775 N.W.2d 791 (2009)
Gary WARD and Claudia Ward, Plaintiffs/Counter-Defendants-Appellees,
v.
BARRON PRECISION INSTRUMENTS, LLC and Hassan Property Management, LCC, Defendants/Counter-Plaintiffs-Appellants.
Glenn M. Howarth and Anne M. Howarth, Plaintiffs-Appellees,
v.
Barron Precision Instruments, LLC and Hassan Property Management, LCC, Defendants-Appellants.
Docket Nos. 139474, 139475. COA Nos. 280461, 280462.
Supreme Court of Michigan.
December 21, 2009.

Order
On order of the Court, the application for leave to appeal the May 26, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.